DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-18 are allowed.
Specifically, the subject matter of independent claims 1, 6 and 9 was not disclosed or rendered obvious by the prior art of record.
The present claims are similar in scope to those issued in the ‘584 patent as well as in U.S. Pat. 9,283,367 (see Notice of Allowance mailed 11/17/2015) and U.S. Pat. 8,740,864 (see Notice of Allowance mailed 1/21/2014).
The closest prior art of record is Menyhay (U.S. Pat. 5,554,135, hereinafter “Menyhay”), Genatempo (U.S. Pat. 4,440,207, hereinafter “Genatempo”), Raulerson et al (U.S. Pub. 2006/0030827 A1, hereinafter “Raulerson”), Connell (U.S. Pub. 2006/0030827 A1, hereinafter “Connell”) and White et al (U.S. Pat. 5,242,425, hereinafter “White”).
Menyhay discloses a method of receiving an access portion of a patient fluid line access valve 18 (hereinafter “valve”) in an inner cavity of a housing 10 (Fig. 3). The inner cavity has an opening thereto, with threads protruding inwardly to the inner cavity and a material (such as a rupturable capsule 11) which is impregnated with a liquid antimicrobial agent (hereinafter “agent”) and is disposed in the inner cavity prior to receiving an access portion of the valve. Menyhay further discloses engaging the external threads of the valve 18 with internal threads of the housing 10, disinfecting a distalmost end face of the access portion with agent and threading the valve into the housing to advance the valve into the inner cavity (see Fig. 3). 
However, Menyhay does not disclose the claimed step of contacting the material with the distalmost end face of the access portion of the valve, since Menyhay does not disclose that the capsule 11 contacts the valve 18. That is, the distalmost end face of the access portion of the valve contacts a sponge 12 which has not been impregnated with the agent prior to receiving the access portion of the valve (rather, the sponge 12 becomes impregnated with the agent from the capsule after rupture of the capsule resulting from the valve being threaded into the housing; thus, even if the sponge 12 could be considered a material impregnated with the agent, it could not correspond to the claimed material because it has not been impregnated with the agent prior to receiving the access portion of the valve).
Genatempo discloses an antibacterial protective cap for a medical connector which receives and provides an antibacterial effect to the connector (see col. 1, lines 55-57). The cap has an opening 16 with an inside thereof lined with absorbent material 24 impregnated with liquid antimicrobial agent (hereinafter “agent”; see col. 2, lines 66-68 and col. 3, lines 22-23). Threading the cap onto a connector causes the material 24 impregnated with the agent to contact the connector and produce an antibacterial effect. Thus, the material 24 is understood to be impregnated with the agent prior to receiving the connector. 
In a Decision Denying Institution of Inter Partes Review under 35 U.S.C. 314 (see IPR2020-00027, entered 05/17/2020, hereinafter “the IPR document”), the Patent Trial and Appeal Board (PTAB) concluded that it would not have been obvious to modify the invention of Menyhay to impregnate the sponge 12 prior to receiving the valve, as suggested in Genatempo. See IPR document, part 3, pgs. 11-14. 
Further, Menyhay is silent as to the step of disinfecting at least a portion of the external threads of the access portion of the valve with the agent, as claimed. Though Menyhay illustrates in Fig. 3 that the sponge 12 occupies a portion of an internal threaded area where the external threads of the valve would be engaged, Menyhay does not clearly disclose whether the external threads would, in fact, be disinfected with the agent.
Further, while Raulerson and Connell disclose medical cleaners that can be used to clean external threads with a disinfecting agent, these references fail to disclose the other features recited in the claimed invention.
White discloses a method of receiving an access portion of a patient fluid line access valve (see Fig. 3; hereinafter “valve”) in an inner cavity of a housing 10 (Fig. 2). White further discloses a material, such as a sponge 68, saturated with a disinfectant or antiseptic agent (hereinafter “agent”; see col. 6, lines 49-55). The sponge 68 contacts the distalmost face of the valve upon insertion of the valve into the housing (see Fig. 4), cleansing the face with the agent. The valve is inserted into the housing via external threads 76 that engage with internal threads on the housing (see Fig. 7).
However, White does not disclose or suggest that the agent contacts external threads of the valve, as required by the claimed invention. Rather, White only discloses that the sponge 80 disinfects the exterior of proximal member 82 and septum 84 (see col. 7, lines 29-32). 
Claims 1-18 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,335,584 (hereinafter “the ‘584 patent”). A Terminal Disclaimer filed 12/24/2021 was approved on 12/30/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
01/04/2022